Citation Nr: 9931294	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  97-34 351	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to 
June 1975, and from February 1 to March 23, 1991.  Prior to 
and after his second period of active duty, he also served as 
a member of a reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Huntington, West Virginia RO Satellite Rating Activity that 
denied a claim of entitlement to service connection for a low 
back disorder.  The veteran was notified of this action by a 
letter in April 1997.  The veteran testified at a 
teleconference hearing at the RO in February 1999.


FINDINGS OF FACT

1.  Current low back disability is not attributable to the 
veteran's first period of active duty or to any period of 
active duty for training or inactive duty training.  

2.  A low back disorder pre-existed the veteran's second 
period of active duty.

3.  The pre-existing low back disorder did not increase in 
severity during the veteran's second period of active duty.


CONCLUSION OF LAW

The veteran's does not have a low back disorder that is the 
result of disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304,  3.306 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  

Every appellant is presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1999).

It is neither claimed nor shown that a chronic low back 
disorder had its onset during any period of military service.  
Rather, the veteran's claim is based on a theory that he had 
a low back disorder at the time he entered active duty in 
February 1991 which disorder was aggravated by this second 
period of duty.  Specifically, the veteran claims that he 
sustained a work-related back injury several years prior to 
serving in Operation Desert Storm.  He asserts that, during 
service, he underwent a lot of training which aggravated his 
back disability.

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Service medical records from the veteran's first period of 
active service, dated from June 1971 to June 1975, show that, 
in April 1974, he was seen after hurting his low back.  It 
was noted that the veteran had had a lifting injury with 
midline lower lumbosacral pain.  No sciatica or spasm was 
noted.  Examination revealed no bony or muscular tenderness.  
A hot pack was recommended.  A May 1975 separation 
examination report indicates that his spine was normal on 
clinical evaluation.  In his report of medical history, the 
veteran did not report having recurrent back pain.  

Subsequently prepared examination reports from the veteran's 
reserve duty, dated from August 1980 to January 1986, do not 
contain any references to a back problem or injury.

A private magnetic resonance imaging (MRI) of the lumbar 
spine, dated in February 1990, indicates that the veteran 
reported back pain with a history of a lifting injury in 
September 1989.  MRI revealed mild degenerative disc disease 
at L4-5 and L5-S1 with mild central disc bulging at both 
levels.  There was no evidence of lumbar disc herniation. 

Associated with the veteran's service medical records from 
his second period of active duty was correspondence from a 
private physician, dated on January 29, 1991, indicating that 
the veteran was then under treatment for a severe lumbar 
strain and that he had been restricted from heavy lifting and 
bending.

Service medical records from the veteran's second period of 
active duty do not include an entrance or pre-entrance 
examination report.  These service records include a 
March 12, 1991, clinical record which shows that the veteran 
was seen for complaints of discomfort in the lumbar area.  He 
reported a history of lumbar strain.  The examiner referred 
to a note from the veteran's civilian doctor.  It was noted 
that the veteran had had increased pain, but that it had 
improved after resting over the weekend, using heat, and 
taking Motrin.  Mild bilateral lumbar tenderness with 
significant spasm was noted.  The assessment was lumbar 
strain.  

The veteran's March 19, 1991, separation examination report 
indicates that his spine was normal on clinical evaluation.  
No back abnormalities were noted.  In his report of medical 
history, it was noted that the veteran had incurred a lumbar 
strain on active duty.  He was referred for orthopedic 
consultation.  A March 20, 1991, orthopedic clinical record 
indicates that the veteran was seen for complaints of low 
back pain and soreness after physical training the previous 
week.  The impression was a lumbosacral sprain.

Post-service outpatient treatment reports show that, in 
January 1996, the veteran was seen for complaints of 
increased low back pain.  He reported a history of back 
problems.  It was noted that the veteran did not recall any 
injury, but was cross-country skiing prior to experiencing 
problems this time.  The assessment was impaired physical 
mobility related to the above.  Another January 1996 
treatment report shows that he gave a history of a back 
injury at work in 1988, and again in 1991 when he injured his 
back while exercising.  Lumbosacral strain was diagnosed.  In 
February 1996, the veteran reported having had low back pain 
since a lifting injury at work approximately seven years 
earlier.  In March 1996, it was noted that January 1996 x-
rays revealed normal intervertebral disc spaces and normal 
bone alignment.  Degenerative joint disease of the 
lumbosacral spine was diagnosed.

A November 1996 VA examination report shows that the veteran 
reported that, in 1991, he had developed low back pain when 
he began training some troops.  He reported that he had had 
complaints of low back pain, and was prescribed Motrin and 
light duty.  He reported that he currently worked for the 
government, assisting in moving equipment.  He complained 
that he had intermittent back pain.  He noted that he 
presently had no back pain, and that on one or two occasions 
he did have mild radiation of pain into his left leg.  X-rays 
of the lumbosacral spine were normal.  The examiner noted 
that the x-rays could explain the veteran's interrupted 
periods of back pain, as the films showed that the posterior 
elements, the lamina of L5, was moderately hypoplastic, 
indicating a congenital bony architectural weakness in the 
low back at that level.  There was no spondylolysis or 
spondylolisthesis, but only the hypoplasia of the bony 
structures of the posterior elements of L5.  The examiner 
opined that, with advancing age and excess weight, one could 
understand why the veteran would have some low back pain when 
stress was placed on the low back.  The examiner noted that, 
presently, the veteran was quite comfortable with the 
congenital condition.

VA outpatient treatment reports show that, in June 1997, 
assessments included low back pain secondary to obesity. 

At a teleconference hearing at the RO in February 1999, the 
veteran testified that he initially injured his back several 
years before he was called up for Desert Storm.  He stated 
that he had injured his back after lifting something at work, 
sometime in 1986 or 1987.  He testified that his back was 
aggravated when he reported to military duty because he was 
put through a lot of training.  He also stated that he felt 
that the intense strain in service aggravated his back 
problem, but did not cause it.  

In the veteran's case, the Board notes that, while seen with 
a back complaint during his first period of active duty, 
there is no indication in the record that a chronic 
disability is attributable to this in-service experience.  
Indeed, the lack of diagnosis after the 1974 complaint or for 
many years thereafter supports a finding that no current 
disability is attributable to this isolated complaint during 
the veteran's first period of active duty.  For that matter, 
the Board also notes that no medical evidence has been 
presented to suggest that any current back disability is 
attributable to the first period of active duty or any period 
of active duty for training or inactive duty training.  
Indeed, as noted above, the veteran has not contended that a 
back problem is attributable to any such period of service.  
Instead, he contends that he injured his back not long before 
his second period of active duty in 1991, and this pre-
existing back disability underwent a worsening during this 
period of active military duty.

No entrance examination report for the second period of 
active duty was associated with the claims file.  Therefore, 
the Board concludes that the veteran is entitled to the 
presumption of soundness when he entered on active duty for 
that period of service in 1991.  That presumption, however, 
may be rebutted by clear and unmistakable evidence 
demonstrating pre-service existence of disability.  Here, the 
medical evidence shows that the veteran had a low back 
disorder that required medical attention in February 1990, 
and again in January 1991, prior to his documented second 
period of active military duty.  Moreover, VA treatment 
reports show that, in January 1996, the veteran reported a 
history of a work-related back injury in 1988.  In addition, 
when examined in February 1996, the veteran reported having 
had low back pain since a lifting injury at work 
approximately seven years earlier, indicating that the 
lifting injury occurred prior to entrance into active duty in 
1991.  A private MRI study and correspondence from his 
private physician in January 1991 each clearly indicate that 
the veteran had a low back disorder.  Based on this evidence, 
the Board finds that there is clear and unmistakable evidence 
to demonstrate that the veteran had a low back disorder prior 
to entry onto active duty in 1991.  Accordingly, the Board 
finds that the presumption of soundness on entry is rebutted.  
This is especially so given the contemporaneous medical 
evidence clearly showing a pre-service diagnosis.

As noted above, private medical evidence establishes that the 
veteran was found to have mild degenerative disc disease in 
February 1990 and was being treated for a lumbar strain in 
January 1991.  Although service medical records show that, 
shortly after entering active duty in 1991, the veteran 
complained of low back pain and was found to have lumbar 
strain, the record does not support his contentions that a 
pre-existing low back disorder was aggravated by service.  
There is nothing in the service medical records reflecting a 
worsening of any low back symptomatology due to degenerative 
disc disease or lumbar strain.  

That the veteran complained of pain during service and was 
found to have a strain upon clinical evaluation is not per se 
an indication of worsening.  Indeed, the salient point to be 
made is that no medical evidence has been presented to 
substantiate the veteran's complaint of worsening.  VA 
examiners have specifically indicated that the veteran's low 
back disorder is not attributed to service; a November 1996 
VA examiner provided the opinion that the veteran's back 
disorder was a congenital condition.  

While the veteran is competent to provide information 
regarding the symptoms he currently experiences and has 
experienced since before military service, there is no 
indication that he is competent to render an opinion on the 
disease's etiology or progression.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Upon consideration of the foregoing, the Board finds that the 
evidence of record does not tend to show that the veteran's 
low back disorder, which existed prior to his second period 
of active military duty, increased in severity during that 
period of service.  Accordingly, as the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt doctrine is not for application, and service connection 
must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

